Citation Nr: 0733205	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  03-10 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for asbestosis.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1950 to July 1953 and from February 1954 to February 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
of the New Orleans, Louisiana Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A Travel Board hearing 
was held in July 2003; a transcript of the hearing is of 
record.  


FINDINGS OF FACT

It is reasonably established that the veteran was exposed to 
asbestos in service and has current asbestosis related to 
that exposure.  


CONCLUSION OF LAW

Asbestosis was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002) 38 C.F.R. §§ 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Given the favorable outcome detailed below, an assessment of 
VA's duties under the VCAA is not necessary.

II.  Factual Background

The veteran's DD-214 reveals that his military occupational 
specialty (MOS) was vehicle mechanic.  Service medical 
records are negative for asbestosis or other lung disorder.  
On September 1970 retirement examination the lungs and chest 
were found to be normal.  

A March 1995 private chest X-ray found some mild interstitial 
scarring in the lung bases and pleural thickening 
inferolaterally in the right chest.  No infiltrates were 
noted.  March 1997 and July 1998 follow-up chest X-rays 
showed little change.  

A September 1998 Louisiana VA medical examination report 
shows that the veteran was having shortness of breath.  As a 
result a pulmonary function test (PFT) and CT scan were 
recommended.  A PFT produced a diagnosis of severe 
obstructive airway disease and moderate diffusion defect.  
The PFT examiner concluded that although there was a severe 
airway obstruction and diffusion defect suggesting emphysema, 
the absence of overinflation indicated a concurrent 
restrictive process, which may have accounted for the 
diffusion defect.  

In July 1998 the veteran received a private evaluation for 
asbestosis.  He had had some shortness of breath but no other 
symptoms and reported that he had worked in the past in the 
maintenance division at Pittsburgh Paint and Glass (PPG), a 
large manufacturing company.  A CT scan of the chest and 
complete PFTs were recommended.  

A July 1998 private CT scan of the chest and thorax produced 
a diagnostic impression of patchy ground glass opacities 
bilaterally.  This finding was non-specific and could be seen 
in a variety of conditions including pulmonary edema, 
alveolitis or interstitial pneumonitis.  Infection or 
pulmonary alveolar proteinosis could also have also caused 
these opacities.  The tester did not see any findings 
specific for asbestosis.  

A September 1998 letter from a private pulmonary and sleep 
medicine physician, Dr. K, indicated that PFTs showed a mild 
obstructive defect in the past and a CT scan of the chest 
showed significant pleural thickening.  Also, on high 
resolution CT scan, a significant amount of interstitial 
fibrosis was noted on both lung fields.  Dr. K found that the 
veteran had pulmonary fibrosis and abnormal lung functions 
and a history of asbestos exposure.  She opined that these 
findings were consistent with a diagnosis of asbestosis.  

A September 1998 chest X-ray showed left basilar scarring and 
no other evidence of cardiopulmonary disease.  A subsequent 
October 1998 private medical record noted that one of the 
veteran's problems was pulmonary fibrosis secondary to 
asbestos exposure. 

A September 2001 private chest X-ray produced a diagnostic 
impression of discoid atelectasis left lung base, otherwise 
negative chest.  

In January 2002 the veteran complained to Dr. K of increasing 
shortness of breath and physical examination showed decreased 
breathing sounds in the chest.  On subsequent September 2002 
examination the veteran asked Dr. K to evaluate his X-rays 
for silicosis.  Dr. K indicated that there was no evidence to 
show that the veteran had silicosis.  

At his July 2003 Board hearing the veteran testified that he 
went into service when he was 17 and was sent to several 
different schools for mechanics.  In the shop he would pull 
the drums off the big trucks and replace brake shoes.  He 
wore a little M-3 dust mask for minimal protection against 
the dust in the shop, which was really thick.  Every thirty 
minutes or so he would change his mask because the dust had 
already made it very dirty.  After service he worked for PPG 
for about 14 years from around 1979 to 1993.  He had masks to 
wear but he was definitely exposed to asbestos while doing 
extensive cleaning of vessels.   Subsequently, he developed 
shortness of breath and Dr. K sent him for a CAT scan, which 
showed that he had asbestos on his lungs.   His current 
pulmonary symptoms included shortness of breath.  

On March 2004 VA examination the diagnosis was Chronic 
Obstructive Pulmonary Disease (COPD).  The veteran reported a 
history of a respiratory condition since approximately 1973 
and a history of asbestos exposure as a mechanic during 
military service as well as during a 10 to 15 year period as 
a mechanic after service.  He used to smoke approximately one 
pack of cigarettes every two to three days but indicated that 
he had not used tobacco for the past 25 to 30 years.  There 
were no other known environmental exposures.  He had been 
treated in the past with various inhalers but was not 
currently receiving any treatment for respiratory problems.  
He had a history of moderate COPD but there was no known 
history of any other respiratory disorders such as pneumonia, 
bronchopneumonia, pleural effusions, pleurisy, fibrocystic 
lung disease, bullous lung disease or bronchial asthma.  He 
had no history of pleural effusions or pleural plaques but 
previous X-rays allegedly showed pleural thickening as well 
as interstitial fibrosis.  Previous pulmonary function tests 
revealed mild obstructive impairment as well as diffusion 
impairment.  Physical examination showed no dyspnea at rest 
or orthopnea.  There was also no clubbing, cyanosis or edema 
and the thoracic cage appeared normal.  Lungs revealed 
moderately diminished breath sounds throughout, but no 
dullness to percussion, bubs, rales, bronchospasms etc.  
There was no pulmonary hypertension, pulmonary embolism, 
respiratory failure, chronic pulmonary thromboembolism etc.  

Pulmonary function tests revealed moderate obstructive airway 
disease without significant response to bronchodilators.  The 
examiner opined that it seemed as likely as not that the 
veteran's current respiratory/pulmonary condition was related 
to asbestos exposure, although the veteran did not have any 
definite findings for asbestosis.

In a subsequent December 2004 addendum the examiner noted 
that the 1995 chest X-ray report revealed mild interstitial 
scarring in the lung bases and pleural thickening 
inferolaterally in the right chest.  He also noted that a 
prior pulmonary function test report indicated abnormal 
diffusion as well as obstructive airway disease.  In his 
opinion, these prior findings did indicate some suspicion of 
pulmonary fibrosis and could indicate early asbestosis.  A 
definitive diagnosis of asbestosis was difficult, however, 
and he was unable to make that diagnosis.  He could not state 
that asbestosis (if confirmed) was due to military service or 
both military service and after military service exposure and 
he could not add anything more without speculation.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

VA has provided adjudicators with some guidelines in 
addressing claims involving asbestos exposure, as set forth 
in Veteran's Benefits Administration Manual M21-1, Part VI, 
7.21.  The manual notes that asbestos particles have a 
tendency to break easily into tiny dust particles that can 
float in the air, stick to clothes, and may be inhaled or 
swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis). Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Given that the veteran's DD Form 214 shows that he was an 
auto mechanic in service and he has credibly testified that 
his mechanic duties in service involved exposure to asbestos 
(e.g. working on brakes), the Board finds that it is 
reasonably established that he was exposed to asbestos in 
service.  Also, the evidence is at least in equipoise 
regarding whether the veteran has a current asbestos related 
disability in the form of asbestosis.   Dr. K's 1998 letter 
clearly shows findings consistent with a diagnosis of 
asbestosis and the VA examiner also noted such findings, 
although he then went on to state that he could not make a 
definitive diagnosis of asbestosis.  Under the applicable 
evidentiary standard, however, a definitive diagnosis is not 
required.  It is only required that there at least be an 
overall balance between the positive and negative evidence 
(See 38 U.S.C.A. § 5107(b) and Gilbert, 1 Vet. App. 49, 55 
(1990)).  Here, given the positive opinion of Dr. K and the 
somewhat equivocal opinion of Dr. K, the Board finds that the 
evidence as to current asbestosis is at least equally 
balanced and the benefit of the doubt must be given to the 
veteran.  

Similarly, although the exact amount of asbestos exposure the 
veteran received both during and after service is not known, 
it appears that he was exposed to asbestos in service for up 
to 20 years and exposed to asbestos after service for 
approximately 14 years.  Given this appearance of 
approximately equal exposure, combined with the lack of any 
evidence indicating that only the veteran's post service 
asbestos exposure could be responsible for current 
asbestosis, the Board finds that the evidence as to whether 
the veteran's current asbestosis is related to his asbestos 
exposure in service is also at least in equipoise.   Thus, 
giving the veteran the benefit of the doubt, the Board finds 
that a nexus between asbestos exposure and current asbestosis 
is also established.  38 U.S.C.A. § 5107(b).  

As all three elements of the  claim of service connection 
have been established (See Hickson, 12 Vet. App. 247, 253 
(1999)), service connection for asbestosis is warranted.  


ORDER

Entitlement to service connection for asbestosis is granted.  


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


